Citation Nr: 0127717	
Decision Date: 12/28/01    Archive Date: 01/03/02

DOCKET NO.  98-08 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to September 19, 1997, and 70 percent disabling from 
September 19, 1997.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Herman, Counsel





INTRODUCTION

The veteran had active military service from June 1966 to 
December 1970.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a January 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.

2.  The symptoms of the veteran's PTSD have resulted in total 
industrial impairment.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for his PTSD.  The RO found the claim 
to be well grounded, obtained medical records pertinent to 
the veteran's claim and records from the Social Security 
Administration (SSA).  He was also provided current VA 
examinations to determine the severity of his service-
connected disability. 

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider it in light of 
the regulations implementing the VCAA.  A remand for RO 
consideration of the claim in light of the implementing 
regulations would only serve to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.
II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Service connection for PTSD was granted in a June 1995 rating 
decision.  A 30 percent disability evaluation was assigned, 
and that rating remained in effect when the veteran submitted 
a statement to the RO on September 19, 1997, claiming 
entitlement to an increased evaluation for the disability.  
The veteran reiterated his contentions in a statement 
received on November 26, 1997.

Medical records from the Canandaigua VA Medical Center (VAMC) 
dated from January to December 1996 show that the veteran 
received routine treatment for PTSD.  A September 1996 
treatment note indicates that the veteran continued to 
experience high-levels of distress and anxiety.  He was also 
noted to have bouts of despair and thoughts of self-
destruction without plan or obvious intent.  Similar findings 
were made in October and December 1996.

Additional treatment records from the Canandaigua VAMC, dated 
from December 1996 to August 1998, were associated with the 
claims folder.  The records reflect that the veteran received 
treatment for multiple physical complaints and PTSD on a 
routine basis.  Significantly, the veteran was seen in July 
1997 for complaints of having a "hair trigger" temper.  He 
said he was also concerned about his memory loss and his 
inability to focus.  He stated he had many intrusive thoughts 
pertaining to his experiences in Vietnam and tendency to 
ruminate over those events throughout the day.  The veteran 
reported an increase in nightmares.  He again endorsed 
thoughts of self-destruction without a specific plan.  

In December 1997, the veteran reported that he was more 
reclusive and isolated.  His anxiety level was still very 
high with flattened affect.  He was demonstrating a tendency 
to be withdrawn and avoidant.  He was easily angered by 
social stressors.  There were much obsession and rumination 
about Vietnam.  Similar findings were made in treatment 
reports dated between February and August 1998.

The veteran was afforded a VA psychiatric examination in 
October 1998.  He reported that he had not held any job for 
more than a year since his service discharge.  He stated he 
was unable to hold a job because of his tendency to get into 
fights and not trust people.  He gave a history of drug and 
alcohol abuse.  His affect and mood were depressed.  Speech 
was clear and intelligible.  There was no indication of 
hallucinations or delusions, but the veteran did complain of 
nightmares, flashbacks, and intrusive memories.  His thinking 
tended to be concrete.  He was oriented times three.  There 
were generalized memory problems.  The diagnoses were PTSD, 
chronic depression, and alcohol dependence.  A Global 
Assessment of Functioning (GAF) score of 40 was assigned.

Decisions from the Social Security Administration (SSA) dated 
in October 1990 and May 1997 were associated with the claims 
folder.  In October 1990, the SSA determined that the veteran 
had been rendered unemployable due to the residuals of 
multiple back surgeries.  He was found to have been disabled 
since 1988.  The veteran's disability benefits were continued 
in the May 1997 decision.  In that decision, the primary 
diagnoses were back disorder (discogenic and degenerative) 
and anxiety-related disorder.  The medical records considered 
by the (SSA) in rendering the October 1990 and May 1997 
decisions reflect treatment for the veteran's PTSD as well as 
a non-service-connected back disorder.  The treatment for the 
veteran's PTSD consists of counseling on a weekly basis.

The veteran was afforded a VA examination in October 2000.  
His social, employment, and psychiatric history were 
discussed in detail.  The veteran's appearance, attitude, and 
behaviors were grossly within normal limits.  His attire was 
casual but generally neat and appropriate.  Eye contact was 
adequate.  His speech was markedly under-productive and 
lacking spontaneity.  His thought processes were rational, 
coherent, and goal-directed.  There was no evidence of 
hallucinations or delusions, obsessions, or compulsions.  
Day-to-day, short-term memory and concentration were grossly 
intact.  However, the examiner noted that the veteran's 
memory and concentration were likely to be disrupted because 
of his PTSD symptoms.  The veteran's mood was markedly 
dysphoric with some anxiety noted.  His affect was markedly 
constricted.  He had difficulty expressing affect 
appropriately in social situations due to frequent episodes 
of irritability and anger associated with his PTSD.  He also 
had episodes of poor concentration.  There was evidence of 
clinical depression that was associated with his PTSD, 
including dysphoria, low self-esteem, negativity, and 
hopelessness.  

The examiner indicated that the veteran's current level of 
personal and social functioning was severely impaired as a 
result of his PTSD symptoms.  This included a severe and 
chronic impairment with regard to his occupational 
functioning.  In this regard, the examiner opined that the 
veteran was "incapable" of maintaining himself adaptively 
or appropriately in any type of competitive work situation, 
even a relatively low stress job.  He said the veteran would 
experience difficulty in maintaining a relationship with his 
supervisor and peers and have difficulty following simple 
work-related instructions for a sustained period of time.  
The examiner believed that there was "no level of work" 
that the veteran could currently do on a sustained basis 
without exacerbating his PTSD symptoms. 
The diagnosis, in pertinent part, was chronic and severe 
PTSD.  The veteran was assigned a GAF score of 40.

III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2001).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
evaluation is assigned when PTSD is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for PTSD if it is 
productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for PTSD if it is 
productive of total social and occupational impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.].  GAF scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Scores ranging 
from 31 to 40 represent major impairment in several areas 
such as work, family relations, judgment, thinking, or mood 
(e.g., neglects family and is unable to work).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

The record demonstrates that the veteran's PTSD is productive 
of severe anxiety, severe depression, suicidal ideation, 
isolation from others, problems with thought process, and 
irritability.  The veteran has been receiving disability 
benefits (due in part to his PTSD) from the SSA since 1988.  
He receives outpatient psychiatric treatment on a routine 
basis, but continues to experience episodes of mania every 
day.  His GAF score on examination in October 1998 and 
October 2000 was 40.  In the October 2000 report, the 
examiner specifically indicated that the veteran was 
"incapable" of maintaining himself adaptively or 
appropriately in any type of competitive work situation, even 
a relatively low stress job.  He opined that there was "no 
level of work" that the veteran could currently do on a 
sustained basis without exacerbating his PTSD symptoms.  In 
other words, the examiner stated that the veteran was 
unemployable due to his PTSD.

Based on the above, the Board finds that the symptoms of the 
veteran's PTSD cause total occupational and social 
impairment.  A 100 percent schedular evaluation is therefore 
warranted.



ORDER

An increased evaluation of 100 percent for PTSD is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

